Citation Nr: 1317715	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-41 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from December 1982 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Houston, Texas.

The Board notes that, in a February 2012 statement, the Veteran's representative submitted documents from the Veteran pertaining to his appeal for service connection for an acquired psychiatric disorder; however, on her cover sheet, she indicated that such were being submitted in support of the Veteran's pending appeal for service connection for an acquired psychiatric disorder and an increased rating for traumatic arthritis of the right fifth metatarsal.  However, the increased rating is not on appeal.  Therefore, if the Veteran wishes to file a claim for an increased rating for his fracture of the right fifth metatarsal with degenerative changes of the right first MTP joint, he should so inform the RO.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  As relevant to the instant appeal, a review of the Virtual VA claims file reveals no additional evidence pertinent to the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served as a U.S. Army construction equipment operator.  He contends that his major depressive disorder first manifested in active service or, in the alternative, is secondary to one or more of his service-connected disabilities.  In this regard, he is service-connected for fracture of the right fifth metatarsal with degenerative changes of the right first MTP joint, hemorrhoids with associated chronic constipation, and fracture of the left big toe.  Therefore, the Veteran claims that service connection for an acquired psychiatric disorder is warranted.

The Board finds that a remand is necessary for additional development because the service and post-service treatment records are substantially inconsistent with the lay evidence from the Veteran and his spouse, and summaries of the history of injury in service upon which the November 2006 VA examiner and the Veteran's treating VA physician based their observations and opinions.  

In statements in June 2006, the Veteran reported that he severely fractured his left foot during basic training and remained in a cast for eleven months.  He reported the onset of depression because of his immobility and chronic hemorrhoids.  In his September 2009 substantive appeal, the Veteran reported that he was hospitalized for unspecified reasons in recruit training in April 1986 and was required to repeat the course.  He further noted that shortly after arriving in Germany in approximately August 1987, he severely fractured his left foot during a long training run and was admitted to an Army hospital, identified as Kimbra Fitch in Darmstadt, and later transferred to a facility in Frankfurt.  He noted that, after release from the hospital, his left foot remained in a cast for 10 to 12 months and that he was required to participate in field exercises with a broken foot and perform permanent kitchen duty.  The Veteran further indicated that, while stationed at Andrews Air Force Base during the Gulf War, he witnessed body bags and such experiences necessitated a conversation with a chaplain.  He also reported to a VA psychologist in November 2006 that he experienced a loss of motivation and interest because of family separation.  This examiner and the Veteran's attending psychiatrist from 2005 to 2009 substantially based their diagnoses and opinions on these reports.  

However, the service treatment records contained in the claims file fail to support the Veteran's allegations surrounding such reported in-service events.  In this regard, the service treatment records in the file consist only of copies of outpatient encounters with no original records including no enlistment, reenlistment, or discharge physical examination reports.  The records are silent for any periods of hospitalization.  The records show that the Veteran twisted his right ankle in a training run in April 1987.  Clinicians diagnosed only a sprained ankle, but identified a fracture of the right small toe.  The Veteran was provided a cast for 10 weeks.  In September 1987, the Veteran reported to clinician that he had been in an automobile accident the previous April and injured his right foot.  The Veteran was assigned light duties for the remainder of the year.  The only injury to the left foot was a left great toe fracture in November 1990 caused by a dropped desk.  There was no significant displacement at the fracture site.  No cast was provided.   In view of the possible missing records and inconsistencies in the reported injuries and events in service, additional requests to the National Personnel Records Center (NPRC for original copies of the service treatment and personnel records are necessary to decide the claim.  Furthermore, the Veteran should be given an opportunity to provide detailed information regarding the facilities where he alleges that he was hospitalized and, thereafter, if such facilities are military installations, inpatient clinical records should be requested from NPRC, or any appropriate source, under the facility name, and if such facilities are civilian, the Veteran should be requested to provide appropriate authorizations to allow VA to obtain such records.

Further, the most recent outpatient clinical treatment records are dated in March 2006, augmented by letters from the Veteran's attending psychiatrist in October 2007 and November 2009.  In a November 2009 letter, a VA attending psychiatrist noted that the Veteran was under his care and diagnosed with severe major depression with psychotic symptoms since 2005 at the New York campus of the New York Harbor Medical System.  Requests for records of care at this VA facility from March 2006 to November 2009 are necessary.  In November 2009, the Veteran changed his address to Houston, Texas.  A request to the Veteran to identify and authorize the recovery of VA or private records of mental health care since 2009 are necessary to decide the claim.   

Finally, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the nature and etiology of his acquired psychiatric disorder.  In this regard, while he was afforded a VA examination in November 2006, such examination, as well as the Veteran's treating VA physician's opinions offered in October 2007 and November 2009, is inadequate in order to decide the claim as the examiner and physician based their opinion on the Veteran's reported history, which, as noted previously, is inconsistent with the evidence of record.  Moreover, while the examiner determined that the Veteran's depressive disorder was not secondary to his service-connected physical disabilities, he did not provide a rationale for the opinion nor did he specifically address whether such disabilities aggravated the Veteran's acquired psychiatric disorder.  Therefore, after obtaining all outstanding records, the Veteran should be provided another VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  (a) The Veteran should be given an opportunity to provide detailed information regarding the facilities where he alleges that he was hospitalized during service in April 1986 and August 1987 and, thereafter, if such facilities are military installations, inpatient clinical records should be requested from NPRC, or any appropriate source, under the facility name, and if such facilities are civilian, the Veteran should be requested to provide appropriate authorizations to allow VA to obtain such records.

(b) The Veteran also should be given an opportunity to identify any healthcare provider who treated him for an acquired psychiatric disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the New York Harbor Healthcare System dated from March 2006 to November 2009.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request from NPRC, or any appropriate facility, the complete, original file of the Veteran's service treatment records and service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  For any diagnosed acquired psychiatric disorder, the examiner should offer the following opinions:

(a)  Is it at least as likely as not that any acquired psychiatric disorder is related to the Veteran's military service?  In this regard, the examiner should consult the claims file, to include the service records, regarding the circumstances of the Veteran's service.  He or she should also review the November 2006, October 2007, and November 2009 opinions.

(b)  Is it at least as likely as not that the Veteran manifested a psychosis within one year of his May 1992 service discharge?  The term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  If so, why or why not?

(c)  Is it at least as likely as not that the Veteran's service-connected disabilities of fracture of the right fifth metatarsal with degenerative changes of the right first MTP joint, hemorrhoids with associated chronic constipation, and fracture of the left big toe caused OR aggravated his acquired psychiatric disorder?

The examiner should provide a rationale for all opinions offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

